By Judge Nicholas E. Persin
The attorneys’ fees awarded for representation of the Plaintiffs in the above-captioned action are (1) Roger W. Mullins: $1,750.00 and (2) J. Riley Johnson: $22,565.19.
Based on the hourly rates submitted by Plaintiff’s counsel, the Court is of the opinion that the above awards are ample compensation for services rendered. Please note that the Court disallowed any legal fees for work performed after settlement occurred on July 27, 1994, over the primary issue of the automobile.
The charges submitted for work on the issue of reasonable attorneys’ fees approximate 25% of the total amount sought. Under the facts of this particular case, the Court finds this amount to be unreasonable. In addition to the fees awarded above, the Defendant will also be required to pay the costs incurred through August 26, 1994, in the sum of $1,199.69.